Citation Nr: 0427993	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-11 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
period from May 25, 2001, to July 9, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Department of 
Veterans (VA) Regional Office in Winston-Salem, North 
Carolina.  That decision awarded educational benefits from 
July 9, 2001 through July 11, 2001, and denied benefits for 
the period from May 25, 2001, to July 9, 2001. 

The veteran testified at a Board hearing held at the Winston-
Salem, RO, in June 2004.  A transcript of that hearing has 
been associated with the claims file.


FINDING OF FACT

An Enrollment Certification, VA Form 22-1999, reflecting that 
the veteran was enrolled in a BarBri law review course at 
Campbell University from May 25, 2001, through July 11, 2001, 
was received by the RO on July 9, 2002.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code, for a period of 
enrollment from May 25, 2001, to July 9, 2001, are not met.  
38 C.F.R. § 21.7131(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the veteran that her claim was denied because under 
applicable VA law, she is not entitled to receive benefits 
for the period of enrollment from May 25, 2001 through July 
8, 2001.  In a case such as this, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the veteran's claim solely because of a 
lack of entitlement under the law.

The material facts in this case are not in dispute.  The 
record reveals that an Enrollment Certification (VA Form 22-
1999) was first received by the RO on July 9, 2002, 
certifying the veteran's enrollment in a BarBri law review 
course at Campbell University from May 25, 2001, through July 
11, 2001.  

In an August 2002 determination, the RO informed the veteran 
that VA was unable to pay educational benefits for the period 
of education prior to one year before the date of her claim, 
the date upon which her Enrollment Certification was 
received, July 9, 2002.
The veteran requests that an exception be made to the 
regulations regarding commencing dates for Chapter 30 
benefits in this case due to extenuating circumstances.  
Specifically, the veteran testified that around Christmas 
time (of 2001) she found out that the BarBri law review 
course had been approved for GI benefits under Chapter 30.  
She testified that she began working on the paperwork at that 
time, but was informed that she had to wait for the North 
Carolina State Approving Agency for the Veterans in Military 
Education Program to approve it as legal education before she 
could be reimbursed.  She went on to testify that it took 
over a year for the state to approve the course and as soon 
as the course was approved, she submitted a claim (VA Form 
22-1999) for reimbursement to VA.  

The law and regulations governing the assignment of 
commencing dates for Chapter 30 educational assistance 
benefits provide that when an eligible veteran or service 
member enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows:  (1) If 
the award is the first award of educational assistance for 
the program of education the veteran or service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) the date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) one year before the date of claim as determined 
by Section 21.1029(b); or (iii) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  (2)  If 
the award is the second or subsequent award of educational 
assistance for the program of education the veteran or 
service member is pursuing, the effective date of award of 
education assistance is the later of (i) the date the 
educational institution certifies under paragraph (b) or (c) 
of this section; or (ii) the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice, whichever is later.  38 C.F.R. § 21.7131(a) 
(2003).  

Further, under 38 C.F.R. § 21.1029(b), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  Section 21.1029(b)(1) 
states that if an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by Section 
21.1032, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
informal claim.  Section 21.1029(b)(2) mandates that if a 
formal claim is filed other than as described in paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the formal claim.  Lastly, section 21.1029(b)(3) 
requires that if a formal claim itself is abandoned and a new 
formal or informal claim is filed, the date of claim is as 
provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.  38 C.F.R. § 21.1029(b) (2003).

The record reflects that the veteran's Enrollment 
Certification was first received by the RO on July 9, 2002.  
The award of Chapter 30 benefits based on that application, 
therefore, is only available for up to 12 months prior to 
that date, i.e., for enrollment no earlier than July 9, 2001.  
The veteran's period of enrollment from May 25, 2001, through 
July 8, 2001, therefore, is not subject to the retroactive 
payment of Chapter 30 educational assistance benefits, based 
on an Enrollment Certification only received in July 2002.

The Board notes that the veteran does not dispute the date in 
which she filed her Enrollment Certification with VA and she 
also testified in June 2004 that she understood the "over-
the-year time limit".  Nonetheless, as previously noted, the 
veteran contends that the failure to timely file her 
paperwork with VA was the result of the lengthy process by 
the State of North Carolina in approving the course as legal 
education which was a prerequisite for VA approval.  
Unfortunately, however, there is no VA educational statutory 
or regulatory provision that provides an exception to meeting 
the filing requirements applicable to this case.  Indeed, the 
veteran testified that two other students under the GI bill 
also had their claims for reimbursement of the BarBri law 
review course denied because of the one-year time limit; this 
is consistent with the law.  Furthermore, the record does not 
contain any other earlier document submitted by the veteran 
that could be construed as an informal claim so as to support 
the award of benefits retroactively to the date of her actual 
enrollment.

Understandably, the veteran asks that the Board follow the 
intent, and not the letter, of VA law on fairness grounds.  
The Board, however, is bound by the applicable law and 
regulations when determining claims for VA benefits.  For 
this case, the regulatory criteria governing commencement 
dates of awards of Chapter 30 educational assistance benefits 
are clear and specific.  Pursuant to these criteria, there is 
no basis upon which to grant the veteran Chapter 30 benefits 
for the period of enrollment prior to July 9, 2001.  The 
Board finds, therefore, that the preponderance of the 
evidence is against entitlement to educational benefits for 
the period of May 25, 2001, through July 8, 2001.  See Taylor 
v. West, 11 Vet. App. 436 (1998) (in which the United States 
Court of Appeals for Veterans Claims held that a veteran was 
not entitled to educational benefits under Chapter 30 where 
the commencing date was after the enrollment period).  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



